Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	   DETAILED ACTION	
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on a Patent Application KR 2016-000328 filed on 03/18/16.  It is noted that Applicant has filed a certified copy of the application as required by 35 U.S.C. 119(b).

REASONS FOR ALLOWANCE

The rejections to Claims 1-18 for non-statutory double patenting are withdrawn in light of the Terminal Disclaimer filed and approved on 8/26/21.

The following is an Examiner’s statement of reasons for allowance:  the closest prior art obtained from an Examiner’s search (DEWIND, Pub. No.: US 2006-0164230; BRISIMITZAKIS, Pub. No.: US 2017-0160392; CARNEVALI, Pub. No.: US 2014-0224685) does not teach nor suggest in detail the limitations: 
“An audio-visual device comprising: a speaker housing; a speaker disposed in the speaker housing; a display comprising a display area and configured to be stored inside the speaker housing; an actuator coupled to the display and configured to store the display area of the display inside  at least one processor configured to: based on a mode for exposing a first portion of the display area of the display through the upper end of the speaker housing being selected from among a plurality of modes comprising a mode for exposing no portion of the display area of the display, the mode for exposing the first portion of the display area of the display through the upper end of the speaker housing and a mode for exposing the first portion and a second portion of the display area of the display through the upper end of the speaker housing, control the actuator to expose the first portion of the display area of the display, control the speaker to reproduce an audio content, and control the display to display, on the first portion of the display area of the display, information relating to the audio content being reproduced” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
	The primary prior art of record DEWIND does not teach or suggest in detail a speaker housing or a speaker disposed in the speaker housing.  The prior art is silent as to a display stored inside the speaker housing, storing the display area of the display inside the speaker housing and exposing the display area of the display through an upper end of a speaker housing.  The prior art does not teach exposing the display through the upper end of a speaker housing being selected from among a plurality of  controlling the speaker to reproduce an audio content, and controlling the display to display, on the first portion of the display area of the display, information relating to the audio content being reproduced in combination with all the elements of each independent claim as presented by the Applicant (See Abstract and pages 5-8 of Applicant’s provisional application 62/269,352 for enabling portions given priority of 12/18/15).  
DEWIND is directed towards an audio-visual device that includes a communicator, a housing with storage space inside the housing, and a display configured to be stored in the storage space inside the housing and to be moved into and out of the housing through an opening of the housing.  The prior art also teaches that the display has a display area for displaying contents and for receiving content information to be output through the first portion and the second portion of the display area, a mode for exposing a first portion of the display area of the display through an end, and has an actuator coupled to the display. The closest NPL KHAN (KHAN, “Improving Features of Media Player”, 2013) is directed towards a basic media player with a display feature for sliding a window within a housing but is silent as to at least an actuator for controlling the exposing of the first portion of the display area of the display, controlling the speaker to reproduce an audio content, and controlling the display to 
Whereas, as stated above, Applicant’s claimed invention recites a speaker housing and a speaker disposed in the speaker housing.  The invention claims a display stored inside the speaker housing, storing the display area of the display inside the speaker housing and exposing the display area of the display through an upper end of a speaker housing.  The claims also recite exposing the display through the upper end of a speaker housing being selected from among a plurality of modes comprising a mode for exposing no portion of the display area of the display, the mode for exposing the first portion of the display area of the display through the upper end of the speaker housing and a mode for exposing the first portion and a second portion of the display area of the display through the upper end of the speaker housing. Finally, the invention claims an actuator for controlling the exposing of the first portion of the display area of the display, controlling the speaker to reproduce an audio content, and controlling the display to display, on the first portion of the display area of the display, information relating to the audio content being reproduced. 
 So as indicated by the above statements, Applicant’s presented application has been considered allowable, in light of the claim limitations as well as the enabling portions of the specification, but for the double patenting rejection contained herein. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.


Claims 1-18 are allowed.

		Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is 571-270-3688.  The examiner can normally be reached on Monday-Friday from 7:00-4:00.   If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481